FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CLAUDE CASSIRER,                        
                  Plaintiff-Appellee,
                 v.
KINGDOM OF SPAIN, a foreign state,
                          Defendant,          No. 06-56325
                and                            D.C. No.
                                            CV-05-03459-GAF
THYSSEN-BORNEMISZA COLLECTION
FOUNDATION, an agency or
instrumentality of the Kingdom of
Spain,
               Defendant-Appellant.
                                        

CLAUDE CASSIRER,                        
                Plaintiff-Appellee,
               v.
KINGDOM OF SPAIN, a foreign state,
                                              No. 06-56406
               Defendant-Appellant,
                                               D.C. No.
                                            CV-05-03459-GAF
                and
THYSSEN-BORNEMISZA COLLECTION                  OPINION
FOUNDATION, an agency or
instrumentality of the Kingdom of
Spain,
                         Defendant.
                                        
        Appeal from the United States District Court
           for the Central District of California
          Gary A. Feess, District Judge, Presiding

                            12691
12692      CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
                 Argued September 24, 2007
                Submitted September 8, 2009
                    Pasadena, California

                   Filed September 8, 2009

        Before: Thomas G. Nelson, Sandra S. Ikuta, and
                N. Randy Smith, Circuit Judges.

              Opinion by Judge N.R. Smith;
  Partial Concurrence and Partial Dissent by Judge Ikuta
         CASSIRER v. THYSSEN-BORNEMISZA COLLECTION    12695




                        COUNSEL

William M. Barron of Alston & Bird, LLP, New York City,
New York; Anthony A. De Corso of Beck, De Corso, Daly,
Kreindler & Harris, for defendant-appellant the Kingdom of
Spain.

Thaddeus J. Stauber and Walter T. Johnson of Nixon Pea-
body, LLP, Los Angeles, California, for defendant-appellant
Thyssen-Bornemisza Collection Foundation.

Stuart R. Dunwoody of Davis Wright Tremaine, LLP, Los
Angeles, California, for plaintiff-appellee Claude Cassirer.
12696      CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
                              OPINION

N.R. SMITH, Circuit Judge:

   Claude Cassirer (“Cassirer”) filed this action in federal dis-
trict court against the Kingdom of Spain (“Spain”) and the
Thyssen-Bornemisza Collection Foundation (the “Founda-
tion”)1 to recover a Camille Pissarro painting now on display
at the Foundation’s museum in Madrid, Spain. Cassirer
alleges that the painting was taken from his grandmother in
violation of international law in 1939 by an agent of the gov-
ernment of Nazi Germany. On appeal, Appellants challenge
the district court’s denial of their respective motions to dis-
miss for lack of (1) personal jurisdiction, (2) standing, (3) a
justiciable case or controversy, and (4) subject matter jurisdic-
tion based on sovereign immunity.

   We dismiss this appeal with regard to Appellants’ chal-
lenges to personal jurisdiction, standing, and the existence of
a justiciable case or controversy. We lack appellate jurisdic-
tion because there has been no final judgment and these issues
are not immediately appealable under the collateral order doc-
trine.

   However, under the collateral order doctrine, we have juris-
diction to consider the issue of sovereign immunity. Gupta v.
Thai Airways Int’l, Ltd., 487 F.3d 759, 763, 764 n.6 (9th Cir.
2007). We consider for the first time whether the expropria-
tion exception of the Foreign Sovereign Immunities Act
(“FSIA”), 28 U.S.C. § 1605(a)(3), applies when the foreign
state (against whom a claim is made) is not the entity that
expropriated the property in violation of international law. We
hold that it does. We also hold that advertising and promo-
tional activity, purchase and sale of goods and services, and
the exchange of artwork with persons and entities, all within
  1
   When referred to collectively, Spain and the Foundation are referred to
as “Appellants.”
           CASSIRER v. THYSSEN-BORNEMISZA COLLECTION               12697
the United States, are sufficient to constitute “commercial
activity in the United States” under § 1605(a)(3). Finally,
based on guidance in our recent decision in Sarei v. Rio Tinto,
PLC, 550 F.3d 822, 832 (9th Cir. 2008) (en banc) (plurality
opinion), we remand to the district court to determine, in the
first instance, whether the circumstances of this case warrant
judicial imposition of an exhaustion requirement.

                          I.   Background.

   For the purposes of this appeal, we take the factual allega-
tions in this case as true.2 At the heart of the present dispute
is the Rue Saint-Honoré, après-midi, effet de pluie (the
“Painting”), an oil painting by the French impressionist mas-
ter Camille Pissarro. The Painting was originally purchased in
1898 by Cassirer’s great-grandfather, Julius Cassirer, a mem-
ber of a wealthy Jewish family living in Germany. The Paint-
ing remained in the family for the next forty years. First
passing upon Julius’s death to his son, Fritz, and later to
Fritz’s widow, Lilly Cassirer.

   In 1939, as persecution of Jews living in Nazi Germany
increased, Lilly and her new husband sought official permis-
sion to leave Germany and take their possessions, which
included the Painting. Before granting permission, the Nazi
government appointed Munich art dealer Jakob Scheidwim-
mer as the official appraiser to evaluate the works of art that
Lilly wished to take with her. After his appraisal, Scheidwim-
mer refused to allow Lilly to take the Painting out of Ger-
many and demanded that she sell it to him for approximately
  2
    In reviewing the district court’s denial of a motion to dismiss, we
accept all well-pleaded factual allegations in the complaint as true, Alt-
mann v. Republic of Austria, 317 F.3d 954, 962 (9th Cir. 2002) (citing
Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir. 2001)),
amended by 327 F.3d 1246 (9th Cir. 2003), aff’d by 541 U.S. 677 (2004),
and determine whether the factual content “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct
alleged,” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).
12698       CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
$360. Because she feared she would not be allowed to leave
Germany, she relinquished the Painting, knowing that she
would never receive the funds she was promised.3

   Scheidwimmer traded the Painting to another art dealer
who, also persecuted by the Nazis, fled Germany and took the
Painting to Holland. After Germany invaded Holland, the
Gestapo confiscated the Painting and returned it to Germany,
where it was sold at auction to an anonymous purchaser in
1943. The Painting surfaced at a New York gallery in 1952
and was then sold to a private collector in St. Louis. It was
sold again in 1976 to an unknown dealer, who subsequently
sold it to Baron Hans-Heinrich Thyssen-Bornemisza (the
“Baron”), a resident of Switzerland and one of the world’s
foremost private art collectors.

   In 1988, Spain paid the Baron $50 million to lease his col-
lection for ten years. Five years into the lease, Spain paid the
Foundation approximately $327 million to purchase the
Baron’s entire collection, including the Painting. Under the
terms of the purchase, Spain provided the Foundation a palace
in Madrid, free of charge, for use as the Thyssen-Bornemisza
Museum (the “Museum”). In addition, the purchase agree-
ment requires that the collection be exhibited at the Museum
in Spain and sets limits regarding loans to other art institu-
tions. If the collection is not used in accordance with the pur-
chase agreement or if the Foundation ceases to exist, Spain
will become the owner of the collection.4
  3
     Lilly’s sister, who remained in Germany, was later imprisoned in the
Theresienstadt extermination camp, where she was subsequently killed.
Lilly died in 1962, never having recovered the Painting or learned of its
whereabouts.
   4
     Under Spanish law, at least two-thirds of the Foundation’s Board of
Directors must be representatives of Spain, who are nominated and
removed freely by the Spanish government through royal decree. Cur-
rently, Spain’s Minister of Culture, Secretary of State for Culture, Secre-
tary of State for Budget and Expenses, and Undersecretary of Culture all
sit as ex officio members of the Foundation’s Board.
           CASSIRER v. THYSSEN-BORNEMISZA COLLECTION               12699
   In 2000, Claude Cassirer,5 the grandson and heir of Lilly
Cassirer, discovered that the Painting was on display in
Madrid at the Museum. He petitioned Spain’s Minister for
Education, Culture and Sports (who was also chair of the
Foundation’s Board), requesting the return of the Painting.
His request was denied. In July 2003, five United States Con-
gressmen wrote to the Minister, again requesting that Appel-
lants return the Painting to Cassirer. The request was again
denied. Cassirer never attempted to obtain the Painting
through judicial proceedings in Spain.

   On May 10, 2005, Cassirer filed suit against the Foundation
and Spain in the Central District of California. On February
28, 2006, the Foundation filed a motion to dismiss, contend-
ing that the district court lacked subject matter and personal
jurisdiction and that venue did not lie in the Central District
of California. While the Foundation’s motion was pending,
Cassirer moved the court for leave to conduct jurisdictional
discovery.

   On April 5, 2006, the district court reviewed, as a question
of law, whether the expropriation exception to sovereign
immunity in § 1605(a)(3) of the FSIA applied to a sovereign
entity that was not alleged to have taken property in violation
of international law. After receiving further briefing from the
parties, the district court ruled that § 1605(a)(3) requires only
that property was seized in violation of international law, not
that the foreign sovereign itself violated international law.
The district court also granted sixty days to conduct discovery
for the purpose of determining whether the Foundation con-
ducted “commercial activity in the United States within the
meaning of the FSIA.”

  On June 9, 2006, Spain filed its own motion to dismiss,
contending lack of subject matter jurisdiction due to sovereign
immunity and various other grounds. On August 30, 2006,
  5
   Claude Cassirer is a United States citizen and resident of California.
12700     CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
after hearing argument, the district court issued a Memoran-
dum and Order denying both the motions to dismiss. The dis-
trict court held that 1) Cassirer presented a case or
controversy against both the Foundation and Spain; 2) Cas-
sirer was not required to exhaust judicial remedies; 3)
§ 1605(a)(3) of the FSIA applies to the Foundation and Spain,
despite Cassirer’s admission that neither took the Painting in
violation of international law (affirming its earlier decision on
this point); 4) the Foundation and Spain engage in commer-
cial activity in the United States within the meaning of
§ 1605(a)(3), such that they are not entitled to sovereign
immunity; 5) under the language of the FSIA, personal juris-
diction exists over the Foundation and Spain by virtue of the
fact that subject matter jurisdiction existed; and 6) venue is
proper in the Central District of California. See Cassirer v.
Kingdom of Spain, 461 F. Supp. 2d 1157 (C.D. Cal. 2006).

   The Appellants brought this timely interlocutory appeal.
Cassirer subsequently filed a Motion to Dismiss, contending
that this court lacks appellate jurisdiction over any issues
other than whether the Appellants are entitled to sovereign
immunity.

                      II.    Jurisdiction.

    We first address the issue of appellate jurisdiction raised by
Cassirer. We have jurisdiction to review “final decisions” of
the district court. 28 U.S.C. § 1291. “Final decisions end the
litigation on the merits and leave nothing for the court to do
but execute the judgment.” Am. States Ins. Co. v. Dastar
Corp., 318 F.3d 881, 884 (9th Cir. 2003) (internal quotations
and alterations omitted). Typically, a district court’s denial of
a motion to dismiss is not final for purposes of 28 U.S.C.
§ 1291. See Marx v. Government of Guam, 866 F.2d 294, 296
(9th Cir. 1989). Under the “collateral order doctrine,” we may
nonetheless review that “small category of decisions” that are
“conclusive [because they] resolve important questions sepa-
rate from the merits, and that are effectively unreviewable on
            CASSIRER v. THYSSEN-BORNEMISZA COLLECTION                12701
appeal from the final judgment in the underlying action.”
Swint v. Chambers County Comm’n, 514 U.S. 35, 42 (1995)
(citation omitted).

   [1] “[T]he denial of a claim of lack of [personal] jurisdic-
tion is not an immediately appealable collateral order.” Van
Cauwenberghe v. Biard, 486 U.S. 517, 526-27 (1988); Batzel
v. Smith, 333 F.3d 1018, 1023 (9th Cir. 2003) (orders denying
motions to dismiss for lack of personal jurisdiction are not
final and are not appealable under the collateral order doc-
trine). Therefore, we do not have jurisdiction to review the
district court’s denial of Appellants’ motions to dismiss for
lack of personal jurisdiction, and we dismiss this appeal with
regard to that issue.

   [2] Likewise, we dismiss the appeal with regard to the
issues of standing and Article III case or controversy. The dis-
trict court’s order denying Appellants’ motion to dismiss on
these issues is fully reviewable on appeal from a final judg-
ment. Therefore, we hold that such a denial is not immedi-
ately appealable as a collateral order.6 See Swint, 514 U.S. at
42 (to be immediately appealable under collateral order doc-
  6
    See also, e.g., Moniz v. City of Ft. Lauderdale, 145 F.3d 1278, 1281
n.3 (11th Cir. 1998) (question of standing is not a final decision under the
collateral order doctrine); Triad Assocs., Inc. v. Robinson, 10 F.3d 492,
496-97 n.2 (7th Cir. 1993) (denial of a motion to dismiss for lack of stand-
ing does not qualify as a final judgment and is not immediately appeal-
able); Crymes v. DeKalb County, Ga., 923 F.2d 1482, 1484 (11th Cir.
1991) (observing that denial of motion to dismiss on ripeness grounds is
not immediately appealable); Shanks v. City of Dallas, 752 F.2d 1092,
1099 n.9 (5th Cir. 1985) (case or controversy considerations are not
appealable under the collateral order exception because they obviously
“involve considerations that are emeshed in the legal issues surrounding
[the merits of the] cause of action”); City of Detroit v. Grinnell Corp., 495
F.2d 448, 474-75 (2d Cir. 1974) (question of ripeness and standing are not
immediately appealable under collateral order doctrine), abrogated on
other grounds by Goldberger v. Integrated Res., Inc., 209 F.3d 43 (2d Cir.
2000).
12702       CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
trine, decision must be effectively unreviewable on appeal
from the final judgment in the underlying action).7

   We have jurisdiction to review the district court’s order as
it pertains to sovereign immunity. “[A]n order denying immu-
nity under the FSIA is appealable under the collateral order
doctrine,” because sovereign immunity is immunity from suit,
which is effectively lost if a case is erroneously permitted to
go to trial. Gupta, 487 F.3d at 763, 764 n.6.

         III.   Sovereign Immunity Under the FSIA.

   The primary issue before us is whether Appellants are enti-
tled to sovereign immunity under the FSIA, such that the dis-
trict court lacks subject matter jurisdiction. The existence of
subject matter jurisdiction under the FSIA is a question of law
reviewed de novo. Adler v. Fed. Republic of Nigeria, 107
F.3d 720, 723 (9th Cir. 1997). A district court’s factual find-
ings on jurisdictional issues are reviewed for clear error. Id.
  7
    In Swint, the Supreme Court left open the possibility that we might
exercise pendent appellate jurisdiction when we properly have jurisdiction
over one ruling and “related rulings that are not themselves independently
appealable” are “inextricably intertwined,” or when review of the related
ruling is “necessary to ensure meaningful review of the [issue over which
the court has jurisdiction],” Swint, 514 U.S. at 50-51, and we have done
so under some circumstances. See Idaho Watersheds Project v. Hahn, 307
F.3d 815, 824 (9th Cir. 2002); Hook v. Ariz. Dep’t of Corr., 107 F.3d
1397, 1401-02 (9th Cir. 1997). We decline to do so here, however.
Whether Appellants are “persons” within the meaning of the Due Process
Clause for purposes of personal jurisdiction is not inextricably intertwined
with our determination of sovereign immunity. Likewise, whether the case
involves a case or controversy against Spain does not relate to or necessar-
ily involve our consideration of sovereign immunity. Further, because we
can resolve the sovereign immunity issue without reaching the merits of
Appellants’ challenge to Article III case or controversy and standing, we
do not exercise pendent appellate jurisdiction under Swint. Accordingly,
we dismiss this appeal as to these issues.
            CASSIRER v. THYSSEN-BORNEMISZA COLLECTION                12703
A.    The FSIA Provides Limited Exceptions to Sovereign
      Immunity.

   [3] The district court has original jurisdiction of any non-
jury civil action against a foreign state, including its agencies
and instrumentalities.8 See 28 U.S.C. § 1330(a). Under the
FSIA, however, foreign states are immune from the jurisdic-
tion of United States courts, subject only to the specific
exceptions in §§ 1605, 1607, and specified existing interna-
tional agreements. See id. at § 1604.9 Thus, the sole basis for
obtaining jurisdiction over a foreign state in federal court is
the existence of an exception to the FSIA. Argentine Republic
v. Amerada Hess Shipping Corp., 488 U.S. 428, 439 (1989).
The FSIA exceptions include “waiver of immunity,
§ 1605(a)(1), commercial activities occurring in the United
States or causing a direct effect in this country, § 1605(a)(2),
property expropriated in violation of international law,
§ 1605(a)(3), inherited, gift, or immovable property located in
the United States, § 1605(a)(4), non-commercial torts occur-
ring in the United States, § 1605(a)(5), and maritime liens,
§ 1605(b).” Id.

B.    The Expropriation Exception.

   [4] Cassirer contends that neither the Foundation nor Spain
is entitled to sovereign immunity due to the “expropriation
exception” of § 1605(a)(3).10 Section 1605(a)(3) provides that
   8
     Section 1603(a) defines “foreign state” to include “a political subdivi-
sion of a foreign state or an agency or instrumentality of a foreign state
. . .”
   9
     Section 1604 provides: “Subject to existing international agreements to
which the United States is a party at the time of enactment of this Act a
foreign state shall be immune from the jurisdiction of the courts of the
United States and of the States except as provided in sections 1605 to
1607 of this chapter.” 28 U.S.C. § 1604.
   10
      Section 1605(a)(3) provides: “A foreign state shall not be immune
from the jurisdiction of courts of the United States or of the States in any
12704       CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
a “foreign state shall not be immune . . . in any case . . . in
which rights in property taken in violation of international law
are in issue . . . .” The issue regarding the applicability of this
exception arises because the statute uses the passive voice and
does not expressly require that the foreign state (against
whom the claim is made) be the entity that took the property
in violation of international law. Appellants invite us to read
such a requirement into the statute. The parties agree that Ger-
many, and not Spain, allegedly took the Painting in violation
of international law. Therefore, under the construction urged
by Appellants, the expropriation exception could not apply.
We disagree.

   [5] We find § 1605(a)(3) to be unambiguous. Where “the
intent of Congress is clear and unambiguously expressed by
the statutory language,” that is normally the end of the statu-
tory analysis. Zuni Pub. Sch. Dist. No. 89 v. Dep’t of Educ.,
550 U.S. 81, 93 (2007). We hold that the plain language of
§ 1605(a)(3) does not require that the foreign state (against
whom the claim is made) be the entity who expropriated the
property in violation of international law.

   [6] Our holding is consistent with the legislative history.11
In reviewing Congress’s intent in enacting the FSIA, we con-

case . . . in which rights in property taken in violation of international law
are in issue and that property or any property exchanged for such property
is present in the United States in connection with a commercial activity
carried on in the United States by the foreign state; or that property or any
property exchanged for such property is owned or operated by an agency
or instrumentality of the foreign state and that agency or instrumentality
is engaged in a commercial activity in the United States.” 28 U.S.C.
§ 1605(a)(3).
   11
      Under appropriate circumstances, we may consider legislative history
even when the plain language is clear. We do this, however, only where
the legislative history “clearly indicates that Congress meant something
other than what it said.” Carson Harbor Vill., Ltd. v. Unocal Corp., 270
F.3d 863, 877 (9th Cir. 2001) (emphasis added).
              CASSIRER v. THYSSEN-BORNEMISZA COLLECTION                  12705
sider § 1602, which sets forth Congress’s findings and pur-
pose. This section expresses Congress’s understanding that
foreign states are not immune from suit “insofar as their com-
mercial activities are concerned.”12 In explaining § 1602, the
House Report states that Congress is adopting the restrictive
theory of sovereign immunity, that is, “[T]he sovereign
immunity of foreign states should be ‘restricted’ to cases
involving acts of a foreign state which are sovereign or gov-
ernmental in nature, as opposed to acts which are either com-
mercial in nature or those which private persons normally
perform.” H.R. Rep. No. 94-1487, at 14 (1976), reprinted in
1976 U.S.C.C.A.N. 6604, 6613.

   [7] Consistent with the restrictive theory of sovereign
immunity described in § 1602 and the House Report, the
exceptions in § 1605(a) apply to situations in which foreign
states act more like private persons or are engaged in com-
mercial activities. The plain language of § 1605(a)(3) is
entirely consistent with Congress’s intent, because
§ 1605(a)(3) gives a court jurisdiction over a foreign state in
cases involving stolen property only if the foreign state (or its
agency) is engaged in a commercial activity in the United
States.
  12
    In its statement of “Findings and declaration of purpose,” 28 U.S.C.
§ 1602 provides:
       The Congress finds that the determination by United States courts
       of the claims of foreign states to immunity from the jurisdiction
       of such courts would serve the interests of justice and would pro-
       tect the rights of both foreign states and litigants in United States
       courts. Under international law, states are not immune from the
       jurisdiction of foreign courts insofar as their commercial activi-
       ties are concerned, and their commercial property may be levied
       upon for the satisfaction of judgments rendered against them in
       connection with their commercial activities. Claims of foreign
       states to immunity should henceforth be decided by courts of the
       United States and of the States in conformity with the principles
       set forth in this chapter.
12706     CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
   Citing In re Republic of Philippines, 309 F.3d 1143 (9th
Cir. 2002), Appellants argue that § 1605(a)(3) applies only
when the foreign state against whom the claim is leveled actu-
ally took property in violation of international law. Republic
of Philippines required us to interpret the exception in
§ 1605(a)(4), which provides that a foreign state loses its
immunity in any case “in which rights in property in the
United States acquired by succession or gift or rights in
immovable property situated in the United States are in
issue.” We construed the statute as applying only to rights in
property in the United States acquired by succession or gift by
the foreign state. In reaching this conclusion, we relied on
language in the House Report which stated:

    There is general agreement that a foreign state may
    not claim immunity when the suit against it relates
    to rights in property, real or personal, obtained by
    gift or inherited by the foreign state and situated or
    administered in the country where the suit is brought
    . . . The reason is that, in claiming rights in a dece-
    dent’s estate or obtained by gift, the foreign state
    claims the same right which is enjoyed by private
    persons.

Republic of Philippines, 309 F.3d at 1151 (quoting H.R. Rep.
No. 94-1487) (emphasis added). In other words, to effectuate
Congress’s intent to grant courts jurisdiction over foreign
states only when they act more like private persons, we read
“by the foreign state” into § 1605(a)(4). Under this reading,
courts gain jurisdiction over a foreign state only if the state
acted like a private person and by claiming rights in a dece-
dent’s estate or obtaining a gift. Contrary to Appellant’s argu-
ment, our interpretation of § 1605(a)(4) in Republic of
Philippines is entirely consistent with a plain language read-
ing of § 1605(a)(3). It is not necessary to read “by the foreign
state” into § 1605(a)(3) to achieve consistency with the
restrictive theory of sovereign immunity. The plain language
of § 1605(a)(3) already grants courts jurisdiction over foreign
            CASSIRER v. THYSSEN-BORNEMISZA COLLECTION    12707
states only if they act like a private person by engaging in
commercial activities. Republic of Philippines therefore pro-
vides no justification to depart from the plain language of
§ 1605(a)(3).

   [8] Because nothing in the plain language of the FSIA or
the legislative history requires us to read additional language
into the statute, we hold that the expropriation exception to
sovereign immunity found in § 1605(a)(3) does not require
that the foreign state against whom the claim is made be the
foreign state that took property in violation of international
law.

C.      Commercial Activity in the United States.

  [9] For the expropriation exception to apply, the FSIA also
requires “that property or any property exchanged for such
property is owned or operated by an agency or instrumentality
of the foreign state and that agency or instrumentality is
engaged in a commercial activity in the United States.” 28
U.S.C. § 1605(a)(3). The Foundation admits that it is an
“agency or instrumentality” of Spain and that it owns the
Painting. We agree with the district court that the Foundation
has engaged in sufficient commercial activity in the United
States to satisfy § 1605(a)(3).

     As defined in the FSIA, “commercial activity”

      means either a regular course of commercial conduct
      or a particular commercial transaction or act. The
      commercial character of an activity shall be deter-
      mined by reference to the nature of the course of
      conduct or particular transaction or act, rather than
      by reference to its purpose.

28 U.S.C. § 1603(d). “The central question is whether the
activity is of a kind in which a private party might engage.”
12708       CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
Siderman de Blake v. Republic of Argentina, 965 F.2d 699,
708 (9th Cir. 1992) (internal quotation marks omitted).

   In Siderman, we concluded that Argentina conducted com-
mercial activity in the United States, because (1) it advertised
an expropriated hotel in the United States; (2) it solicited
guests through its United States agent (Argentina’s national
airline); (3) numerous Americans stayed at the hotel; and (4)
the hotel accepted all major American credit cards. Id. at
712-13.

   Likewise, in Altmann, we concluded that authoring, pro-
moting, and distributing books and other publications in the
United States to exploit expropriated paintings were “suffi-
cient to constitute ‘commercial activity’ for the purpose of
satisfying the FSIA.” Altmann, 317 F.3d at 959.

   In this case, after allowing limited jurisdictional discovery,
the district court found that the Foundation engaged in com-
mercial transactions in the United States, including transact-
ing business as a purchaser and a seller of goods and services
and as an advertiser in distributing marketing and other com-
mercial promotional materials. Cassirer v. Kingdom of Spain,
461 F. Supp. 2d 1157, 1173-75 (C.D. Cal. 2006). For exam-
ple, the Foundation made numerous purchases of books, post-
ers, post cards, and related materials from United States
businesses in New York, California, and Washington, D.C.
The Foundation also purchased books about Nazi expropria-
tion of great works of art13 and a book presumably about the
works of Pissaro. Id. at 1173. The Foundation sold posters
and books to United States residents and businesses, and
  13
    The district court noted, “As particularly ironic examples, the Founda-
tion purchased through Amazon.com The Lost Museum: The Nazi Con-
spiracy to Steal the World’s Greatest Works of Art, . . . and from the
American Association of Museums in Washington, DC purchased a vol-
ume on Museum Policy and Procedure for Nazi Era Issues.” Cassirer, 461
F. Supp. 2d at 1173 (internal citations omitted).
          CASSIRER v. THYSSEN-BORNEMISZA COLLECTION       12709
licensed the reproduction of images to various United States
businesses. Id. The Foundation also admitted that it worked
with U.S. entities to secure goods to be sold in the Museum
gift shop, including paying U.S. citizens to write for its
exhibit catalogs. Id. Further, it admitted that it has shipped
gift shop items to purchasers in the United States. Id. Notably,
the Foundation sold a poster of the Painting at issue in this
case to individuals in both California and North Carolina. The
California purchaser resides in the Central District of Califor-
nia and used her American Express credit card to consummate
the transaction. Id.

   The Foundation also solicited, recruited, and commissioned
writers and speakers from the United States to provide ser-
vices at the Museum. Id. The Foundation facilitated the pro-
duction of a film on the Foundation collection, featuring the
Painting, which it knew would be presented in-flight on Iberia
Airlines flights to and from the United States. Id. at 1174.

   The Foundation placed advertisements in magazines that
are distributed in the United States and sent press releases,
brochures, and general information to TourEspaña and the
Spanish National Tourist Offices in the United States. For
example, the Foundation advertised in news publications such
as Newsweek, Time Magazine, and the New Yorker. Id. It also
distributes its Museum bulletin, “Perspectives,” to individuals
in the United States, including two in the Central District of
California. Id.

  The Foundation also contracted with museums in the
United States to loan its artwork to the U.S. institutions or to
borrow artwork for display in the Foundation Museum in
Spain. Id. at 1174-75.

   [10] The record supports the district court’s factual find-
ings, which are not clearly erroneous. Cassirer has produced
numerous examples of the Foundation’s commercial activity
in the United States that are “of a kind in which a private
12710       CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
party might engage.” Siderman, 965 F.2d at 708 (internal quo-
tation marks omitted). Much of that activity was connected
with the Painting. Thus, Cassirer has adequately demonstrated
that the Foundation has engaged in sufficient commercial
activity in the United States to satisfy § 1605(a)(3).

                 IV.    Exhaustion of Remedies.

   [11] Cassirer unsuccessfully petitioned the Foundation for
return of the Painting, but Cassirer has not alleged that he
made recourse to the Spanish or German judiciaries to settle
his claim to the Painting.14 Thus, Spain argues that
§ 1605(a)(3) cannot apply, because Cassirer has not exhausted
judicial remedies in the foreign forum. The district court held
that the plain language of § 1605(a)(3) of the FSIA contains
no “exhaustion-of-foreign-remedies requirement” and there-
fore the court refused to impose such a requirement on Cas-
sirer. Cassirer, 461 F. Supp. 2d at 1164. Whether the FSIA,
specifically § 1605(a)(3), requires exhaustion is a matter of
statutory interpretation and an issue of first impression.

  “Of paramount importance to any exhaustion inquiry is
congressional intent.” McCarthy v. Madigan, 503 U.S. 140,
144 (1992) (citing Patsy v. Board of Regents of Florida, 457
U.S. 496, 501 (1982) (internal quotation marks omitted)),
superceded by statute as stated in Booth v. Churner, 532 U.S.
731, 732 (2001).15 “Where Congress specifically mandates,
   14
      The record does not indicate what, if any, judicial actions have been
brought in Germany. We note that there is some indication in publicly
available material that, in 1958, the West German government may have
acknowledged Lilly Cassirer to be the legal owner of the Painting, conced-
ing that she retained the full rights of ownership. See Emma Daly, Ameri-
can Says Painting in Spain is Holocaust Loot, N.Y. Times, Feb. 10, 2003,
at E1.
   15
      Although these decisions generally involve the exhaustion of adminis-
trative remedies, we have previously approached exhaustion of claims
invoking international law in a manner consistent with our application of
exhaustion in other domestic contexts. See Sarei, 550 F.3d at 831-32
(“[E]xhaustion under the [Alien Torts Statute] should be approached con-
sistently with exhaustion principles in other domestic contexts.”).
            CASSIRER v. THYSSEN-BORNEMISZA COLLECTION                12711
exhaustion is required.” Id. (citing Coit Independence Joint
Venture v. FSLIC, 489 U.S. 561, 579 (1989); Patsy, 457 U.S.
at 502 n.4). “But where Congress has not clearly required
exhaustion, sound judicial discretion governs.” McCarthy,
503 U.S. at 144 (citing McGee v. United States, 402 U.S. 479,
483 n.6 (1971)). To discern the intent of Congress, “ ‘[w]e
look first to the plain language of the statute, construing the
provisions of the entire law, including its object and policy.’ ”
United States v. $493,850.00 in U.S. Currency, 518 F.3d
1159, 1167 (9th Cir. 2008) (quoting Carson Harbor Vill., Ltd.
v. Unocal Corp., 270 F.3d 863, 877 (9th Cir. 2001)).

  [12] As the district court noted, the FSIA is silent as to any
exhaustion requirement. The legislative history is also devoid
of any enlightening reference to exhaustion.16 Accordingly,
  16
     Cassirer’s argument that Congress’s prior inclusion of an arbitration
requirement in § 1605(a)(7)(B)(i) evidences an intent to exclude an
exhaustion requirement from § 1605(a)(3) is not persuasive. A mandatory
arbitration requirement, although similar, is not the same as an exhaustion-
of-local-remedies requirement. The phrase “local remedies” has been “in-
terpreted broadly, [to include] the whole system of legal protection, as
provided by municipal law, not only the courts and tribunals but also the
use of procedural facilities which municipal law makes available to liti-
gants.” Restatement (Third) of Foreign Relations Law § 713, Reporters’
Note 5 (citing Ambatielos Case (Greece v. United Kingdom), 1951, 12 R.
Int’l Arb. Awards 91, 120, 122) (internal quotation marks omitted). There-
fore, one might fulfil an arbitration requirement without exhausting local
remedies.
   Further, § 1605(a)(7)(B)(i) was enacted approximately twenty years
after § 1605(a)(3). Thus, the exclusio unius doctrine does not apply. See
Cipollone v. Liggett Group, Inc., 505 U.S. 504, 520 (1992) (noting that
“the views of a subsequent Congress form a hazardous basis for inferring
the intent of an earlier one”) (internal quotation marks omitted). For this
reason, we disagree with the D.C. Circuit’s suggestion that the inclusion
of § 1605(a)(7)(B)(i) “strengthens the inference that its omission from a
closely related section must have been intentional.” Agudas Chasidei Cha-
bad v. Russian Fed’n, 528 F.3d 934, 948 (D.C. Cir. 2008) (suggesting, but
not deciding, that § 1605(a)(3) does not impose an exhaustion require-
ment).
   Congress has since repealed the arbitration requirement of § 1605(a)(7).
See National Defense Authorization Act for Fiscal Year 2008, Pub. L. No.
110-181, div. A, § 1083(b)(1)(A)(iii), 122 Stat. 3, 341 (2008) (repealing
28 U.S.C. § 1605(a)(7)).
12712       CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
we hold that Congress has not clearly required exhaustion for
claims brought under the FSIA. This, however, does not end
our analysis.

    To determine whether an action brought against a foreign
state (invoking an exception to the FSIA) requires exhaustion,
it is important to put into context what the FSIA is and what
it is not. The FSIA is not a source of substantive law and does
not create any causes of actions. Rather, it is a jurisdictional
statute incorporating international law principles to guide U.S.
courts in determining when a foreign state is or is not entitled
to sovereign immunity. See § 1602. In other words, claims
brought in U.S. courts, against foreign states, for violations of
international law depend on the applicability of an exception
to the FSIA for jurisdiction. Such claims, however, depend on
the law of nations to define the substantive rights embodied
in any cause of action. The Supreme Court has similarly rec-
ognized the Alien Tort Statute (ATS), 28 U.S.C. § 1350, to be
a jurisdictional statute that creates no new causes of action
and relies on the common law and the present-day law of
nations to define substantive rights. See Sosa v. Alvarez-
Machain, 542 U.S. 692, 724 (2004) (“[T]he ATS is a jurisdic-
tional statute creating no new causes of action . . .).17

   [13] The doctrine of exhaustion of domestic remedies is a
“well-established rule of customary international law.” See
Sarei, 550 F.3d at 829 (quoting Interhandel Case (Switz. v.
U.S.), 1959 I.C.J. 6, 26 (Mar. 29)). This rule generally pro-
vides that a state is not required to consider a claim, made by
a person against a foreign state, and alleging a violation of
international law “until that person has exhausted domestic
remedies, unless such remedies are clearly sham or inade-
quate, or their application is unreasonably prolonged.” See
  17
     The ATS provides that “[t]he district courts shall have original juris-
diction of any civil action by an alien for a tort only, committed in viola-
tion of the law of nations or a treaty of the United States.” 28 U.S.C.
§ 1350.
           CASSIRER v. THYSSEN-BORNEMISZA COLLECTION             12713
Sarei, 550 F.3d at 829 (citing Restatement (Third) of Foreign
Relations Law § 713 cmt. f & § 703 cmt. d)). Because United
States courts import well-settled principles of international
law to define substantive rights in cases brought under the
FSIA, there are logical arguments suggesting that courts
should also import the well-settled limitations to such causes
of action, including the doctrine of exhaustion of remedies.
Cf. Sarei, 550 F.3d at 833-35 (Bea, J., concurring) (discussing
exhaustion in the context of the ATS); Sarei, 487 F.3d at
1231-45 (Bybee, J., dissenting) (same). Nonetheless, where
Congress has not clearly required exhaustion, we have not
(and likely cannot) impose exhaustion as an absolute jurisdic-
tional requirement. See Sarei, 550 F.3d at 824 (“[W]e decline
to impose an absolute requirement of exhaustion in ATS
cases.”). See also Sampson v. Federal Republic of Germany,
250 F.3d 1145, 1153-54 (7th Cir. 2001) (“[A]lthough interna-
tional law is ‘part of our law,’ it does not follow that federal
statutes must be read to reflect the norms of international
law.”) (citation omitted).

   The jurisdiction of federal courts derives from and is cir-
cumscribed exclusively by Article III of the United States
Constitution and by federal statutes enacted by Congress. See
Karcher v. May, 484 U.S. 72, 77 (1987) (“The power of fed-
eral courts to hear and decide cases is defined by Article III
of the Constitution and by the federal statutes enacted there-
under.”); Sheldon v. Sill, 49 U.S. (8 How.) 441, 448-49 (1850)
(“Congress, having the power to establish the courts, must
define their respective jurisdictions. . . . Courts created by
statute can have no jurisdiction but such as the statute con-
fers.”). In the domestic context, we have acknowledged that
statutory exhaustion requirements are jurisdictional in nature.
See Sarei, 550 F.3d at 828 & n.6 (gathering cases).18 Where
  18
    See, e.g., Coit Independence Joint Venture v. FSLIC, 489 U.S. 561,
579 (1989) (establishing that “exhaustion of administrative remedies is
required where Congress imposes an exhaustion requirement by statute”);
Weinberger v. Salfi, 422 U.S. 749, 764-67, 95 S.Ct. 2457, 45 L.Ed.2d 522
12714       CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
Congress requires exhaustion, a failure to exhaust available
remedies typically deprives the federal court of jurisdiction.
Such is not necessarily the case, however, when international
norms, and not Congress, purport to circumscribe jurisdiction
by requiring exhaustion of remedies. International law may
define the substantive rights of parties in actions permitted by
the FSIA, but it cannot compel or restrict Article III jurisdic-
tion. Cf. Sampson, 250 F.3d at 1152 (“[I]nternational law
itself does not mandate Article III jurisdiction over foreign
sovereigns.”). Absent clear Congressional intent, we cannot
incorporate exhaustion as an absolute requirement merely
because international law would require it. An absolute
exhaustion requirement amounts to an absolute limitation on
the jurisdiction of federal courts. To impose such a require-
ment would, in essence, usurp the Constitutional power vested
in Congress and cede foreign lawmakers and jurists with
power to limit the jurisdiction of United States federal courts.

   [14] Neither Congress nor this court have imposed an abso-
lute exhaustion of remedies requirement in cases brought
against foreign states under an exception to the FSIA. Yet,
where principles of international comity and rules of custom-
ary international law require exhaustion, we exercise sound
judicial discretion and consider exhaustion on a prudential,
case-by-case basis. See Sarei, 550 F.3d at 828. In Sarei, we

(1975) (holding 42 U.S.C. § 405(h) of the Social Security Act contains a
jurisdictional exhaustion requirement); Barron v. Ashcroft, 358 F.3d 674,
677 (9th Cir. 2004) (holding that exhaustion of administrative remedies
under 8 U.S.C. § 1252(d)(1) is a jurisdictional requirement, and failure to
exhaust deprives the court of subject-matter jurisdiction); Platte River
Whooping Crane Critical Habitat Maint. Trust v. FERC, 876 F.2d 109,
112-13 (D.C. Cir. 1989) (interpreting Federal Power Act statute, 16 U.S.C.
§ 825/(b), to provide a jurisdictional exhaustion requirement); Dhangu v.
INS, 812 F.2d 455, 460 (9th Cir. 1987) (stating that exhaustion of adminis-
trative remedies with the BIA is a jurisdictional requirement); Lindsey v.
U.S., 448 F. Supp. 2d 37, 51 (D.D.C. 2006) (interpreting provision of the
Internal Revenue Code, 26 U.S.C. § 7422(a), as imposing a jurisdictional
exhaustion requirement).
            CASSIRER v. THYSSEN-BORNEMISZA COLLECTION                  12715
held that domestic prudential standards and core principles of
international law require a district court to consider exhaus-
tion in appropriate cases. Id. at 824 (citing Sosa, 542 U.S. at
733 n.21).19 Under our prudential approach, when a defendant
affirmatively pleads failure to exhaust remedies, the district
court must, as a discretionary matter, determine in the first
instance whether to impose such a requirement on a plaintiff.
Id. at 832.

   [15] Although Sarei addressed exhaustion in the context of
the ATS, where Congress has not clearly adopted or rejected
exhaustion as a jurisdictional prerequisite, our formulation of
prudential exhaustion applies equally to cases brought against
foreign states (and their instrumentalities) under the FSIA.20
In this case, Appellants have asserted that Cassirer failed to
exhaust available remedies in Spain or Germany. Although
the district court correctly concluded that the FSIA does not
   19
      Justice Breyer, joined by Justice Souter, indicated, in dicta, that they
would likely read § 1605(a)(3) to require exhaustion. Concurring in
Republic of Austria v. Altmann, Justice Breyer wrote “a plaintiff may have
to show an absence of remedies in the foreign country sufficient to com-
pensate for any taking. . . . A plaintiff who chooses to litigate in this coun-
try in disregard of the postdeprivation remedies in the expropriating state
may have trouble showing a tak[ing] in violation of international law.”
Republic of Austria v. Altmann, 541 U.S. 677, 714 (2004) (Breyer, J., con-
curring) (internal quotation marks omitted).
   20
      We respectfully disagree with the concurring-and-dissenting opinion’s
conclusion that Sarei is not on point. As in Sarei, the substantive claims
here are based on alleged violations of international law. Both the ATS (at
issue in Sarei) and the FSIA are jurisdictional statutes, and Congress has
not expressly required or rejected exhaustion in either. With regard to
principles of prudential exhaustion, the only meaningful difference
between the international tort claims in Sarei and the claims made in the
present case (and the only reason the FSIA is at issue) is that the defendant
here is a sovereign foreign state. That is, if the defendant here were a pri-
vate party, there could be little doubt that Sarei would apply. That the
defendant is a foreign state does not undermine the applicability of Sarei.
Rather, that fact and the principles of international comity weigh strongly
in favor of the district court’s consideration of exhaustion of local reme-
dies on a prudential basis.
12716       CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
require exhaustion of remedies, the court erred by failing to
conduct a prudential exhaustion analysis.21

   On remand, the district court should be guided by the prin-
ciples we outlined in Sarei. Summarizing the Sarei frame-
work generally, we first note that the district court need only
consider exhaustion to the extent the defendant has affirma-
tively pleaded Cassirer’s failure to exhaust local remedies.
See Sarei, 550 F.3d at 832 (“The defendant bears the burden
to plead and justify an exhaustion requirement, including the
availability of local remedies.”) (citation omitted). Second,
the court must consider whether Congress has clearly required
exhaustion for the specific claims asserted in the complaint.
If, as in this case, Congress has not imposed or rejected such
a requirement, the court must then determine whether the
applicable substantive law would require exhaustion.22 Third,
the court must consider whether the defendant has met its bur-
den to show the availability of local remedies and that such
remedies have not been exhausted. Id. The plaintiff may rebut
a showing of unexhausted remedies abroad by demonstrating
the futility of exhaustion (“by showing that the local remedies
were ineffective, unobtainable, unduly prolonged, inadequate,
  21
      Contrary to the concurring-and-dissenting opinion’s assertion, we are
not writing an absolute exhaustion requirement into the FSIA. Nor are we
absolutely precluding an exhaustion requirement where one might ordinar-
ily be required by the applicable international law and justified under the
circumstances. We do not hold that the district court must impose an
exhaustion requirement in this case. Rather, we direct the district court (in
the absence of clear Congressional intent otherwise) to examine the record
before it, the applicable substantive law, and various equitable factors and
then to carefully weigh whether to require exhaustion of local remedies on
the claims before it. Where Congress has neither clearly imposed or
rejected exhaustion as a prerequisite to exercising jurisdiction against a
foreign state, the district court has discretion to consider exhaustion on a
prudential basis. See Sarei, 550 F.3d at 828.
   22
      Although exhaustion is, generally, a well-established rule of interna-
tional law, it may not be firmly established in all areas of international
law. See Sarei, 550 F.3d at 844 (Reinhardt, J., dissenting) (discussing
exhaustion in the context of international human rights).
            CASSIRER v. THYSSEN-BORNEMISZA COLLECTION                 12717
or obviously futile.”). Id. (citations omitted). Finally, the court
may, in its sound discretion, impose or waive exhaustion after
assessing the availability, effectiveness, and possible futility
of any unexhausted remedies in light of various prudential
factors, including but not limited to: (1) the need to safeguard
and respect the principles of international comity and sover-
eignty, (2) the existence or lack of a significant United States
“nexus,”23 (3) the nature of the allegations and the gravity of
the potential violations of international law, and (4) whether
   23
      The concurring-and-dissenting opinion would limit the reach of Sarei
by suggesting that prudential exhaustion applies only in cases where there
is a weak nexus with the United States. Therefore, the concurring-and-
dissenting opinion suggests that, if an FSIA exception to sovereign immu-
nity applies, then prudential exhaustion should not be considered because
the claim necessarily has a strong nexus with the United States. We
respectfully disagree. First, we do not read Sarei to hold that exhaustion
may only be considered where there is a weak nexus to the United States.
As we explained in Sarei, “The lack of a significant U.S. ‘nexus’ is an
important consideration in evaluating whether plaintiffs should be
required to exhaust their local remedies in accordance with the principle
of international comity.” Sarei, 550 F.3d at 831 (emphasis added). That is,
courts should “carefully consider the question of exhaustion,” particularly
where the nexus is weak and where the claims “do not involve matters of
‘universal concern.’ ” See id.
   Second, some of the exceptions to sovereign immunity under the FSIA
require little (if any) nexus with the United States. See, e.g., § 1605(a) (1)
(exception to sovereign immunity where there is an explicit or implicit
waiver of immunity by the foreign state); § 1605(a)(6) (exception to sov-
ereign immunity for actions to enforce an agreement made by the foreign
state with or for the benefit of a private party to submit to arbitration);
§ 1605(b) (exception to sovereign immunity for a suit in admiralty brought
to enforce a maritime lien against a vessel or cargo of the foreign state
which maritime lien is based upon a commercial activity of the foreign
state). But see, e.g., §§ 1605(a)(2)-(5) (generally requiring that the foreign
state have engaged in some commercial activity within or having direct
impact in the United States). Thus, we cannot say that a claim’s nexus
with the United States is necessarily strong any time an exception to sov-
ereign immunity applies. In some cases, a relatively isolated or weak
nexus may be sufficient to subject a foreign state to jurisdiction. Yet a
weak nexus may also weigh in favor of requiring exhaustion of local rem-
edies in the appropriate case.
12718     CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
the allegations implicate matters of “universal concern” for
which a state has jurisdiction to adjudicate the claims without
regard to territoriality or the nationality of the parties. See id.
at 830-31.

                        V.   Conclusion.

   [16] We dismiss this appeal with regard to the issues of
personal jurisdiction, standing, and Article III case or contro-
versy. We affirm the district court with regard to its statutory
interpretation of 28 U.S.C. § 1605(a)(3). We likewise affirm
the district court’s conclusion that the Foundation engaged in
sufficient commercial activity within the United States to sat-
isfy the requirements of § 1605(a)(3). We reverse the district
court, however, with regard to exhaustion of remedies and we
remand for the limited purpose to determine in the first
instance whether to impose an exhaustion requirement on
Cassirer.

 AFFIRMED in part, REVERSED in part, and
REMANDED.

  Each party shall bear its own cost.



IKUTA, J., concurring in part and dissenting in part:

   I concur in Sections I, II and III. I disagree with Section IV,
however, because in my view we should not take it upon our-
selves to write an exhaustion requirement into the Foreign
Sovereign Immunities Act (“FSIA”) when Congress has cho-
sen not to. In enacting the FSIA, Congress created uniform
and clear standards for litigants seeking to bring lawsuits
against foreign sovereigns, and there is no indication that
Congress contemplated that courts would impose an addi-
tional exhaustion requirement on litigants. Moreover, our case
law on prudential exhaustion in the context of the Alien Tort
          CASSIRER v. THYSSEN-BORNEMISZA COLLECTION          12719
Statute (“ATS”) is both inapposite and non-binding. Because
imposing a judge-made exhaustion requirement here is con-
trary to Congressional intent and does nothing more than
create a trap for the unwary, I respectfully dissent.

                                 I

   As always, we begin with the plain language of the statute.
Prince v. Jacoby, 303 F.3d 1074, 1079 (9th Cir. 2002). As the
majority acknowledges, the FSIA does not include an exhaus-
tion requirement. Maj. Op. at 12711-12.

   Nor is there any evidence that Congress intended to require
plaintiffs to exhaust their remedies in a foreign nation before
bringing suit under the FSIA. To the contrary, as explained
below, the history of the FSIA indicates that Congress
intended to create a comprehensive scheme governing law-
suits in federal courts against a foreign sovereign that would
establish once and for all a plaintiff’s rights, thereby eliminat-
ing inconsistency and uncertainty.

   Before the enactment of the FSIA, federal courts “deferred
to the decisions of the political branches—in particular, those
of the Executive Branch—on whether to take jurisdiction over
actions against foreign sovereigns and their instrumentalities.”
Verlinden B.V. v. Cent. Bank of Nig., 461 U.S. 480, 486
(1983) (citing The Schooner Exchange v. M’Faddon, 7
Cranch 116 (1812)). Before 1952, the Executive Branch gen-
erally asked federal courts to recognize the sovereign immu-
nity of friendly sovereigns in all lawsuits. Id. In 1952,
however, the State Department changed course, and
announced that the Executive Branch had adopted the “re-
strictive theory” of sovereign immunity,1 under which the
Executive Branch would request courts to recognize sover-
  1
   See Letter from Jack B. Tate, Acting Legal Adviser, Department of
State, to Acting Attorney General Philip B. Perlman (May 19, 1952),
reprinted in 26 Dep’t of State Bull. 984-85 (1952).
12720        CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
eign immunity only in “suits involving the foreign sovereign’s
public acts,” and not in “cases arising out of a foreign state’s
strictly commercial acts.” Id. at 487.

   Judicial application of the restrictive theory “proved trou-
blesome” however. Id. Foreign sovereigns often put diplo-
matic pressure on the State Department to recommend that
courts recognize sovereign immunity in cases not fitting the
restrictive theory, and the Executive Branch’s involvement in
judicial immunity determinations proved inconsistent. Id.
These problems resulted in a lack of uniform, predictable
standards regarding when federal courts would exercise juris-
diction in lawsuits against foreign sovereigns. See id. at
487-88; see also Republic of Austria v. Altmann, 541 U.S.
677, 690-91 (2004).

   Seeking to remedy these problems, Congress passed the
FSIA in 1976. Id. at 691. The statute’s purpose was “to free
the Government from the case-by-case diplomatic pressures,
to clarify the governing standards, and to assure litigants that
decisions are made on purely legal grounds and under proce-
dures that insure due process.” Verlinden, 461 U.S. at 488
(internal quotation marks omitted) (citing H.R. REP. NO. 94-
1487, at 7 (1976), reprinted in 1976 U.S.C.C.A.N. 6604,
6605).

   The FSIA “codif[ied], as a matter of federal law, the
restrictive theory of sovereign immunity,” and created “a
comprehensive set of legal standards governing claims of
immunity in every civil action against a foreign state or its
political subdivisions, agencies, or instrumentalities.” Id. Sec-
tion 2 of the FSIA added § 1330(a) to Title 28, thereby con-
ferring on federal courts subject matter jurisdiction “as to any
claim for relief in personam with respect to which the foreign
state is not entitled to immunity either under sections
1605-1607 of this title or under any applicable international
agreement.” 28 U.S.C. § 1330(a) (2006).2 Section 1604 pro-
  2
   The full text of § 1330(a) states:
      The district courts shall have original jurisdiction without regard
           CASSIRER v. THYSSEN-BORNEMISZA COLLECTION                12721
vides foreign sovereigns with a presumption of immunity,3
and §§ 1604 and 1330(a) “work in tandem: § 1604 bars fed-
eral and state courts from exercising jurisdiction when a for-
eign state is entitled to immunity, and § 1330(a) confers
jurisdiction on district courts to hear suits brought by United
States citizens and by aliens when a foreign state is not enti-
tled to immunity” by operation of an exception in §§ 1605 to
1607. Argentine Republic v. Amerada Hess Shipping Corp.,
488 U.S. 428, 434 (1989). The exceptions to immunity in
§§ 1605 to 1607 (including actions based on specified com-
mercial activities, rights in personal and real property under
certain conditions, and enforcement of certain agreements,
among others) generally require “some form of substantial
contact with the United States.” Verlinden, 461 U.S. at 490
(citing 28 U.S.C. § 1605).

    If a foreign state is not entitled to sovereign immunity
under the FSIA, it is treated like any other private individual
litigant (with the exception that punitive damages are unavail-
able),4 because the state is acting as a private party rather than
a sovereign exercising power over its own citizens. See
Republic of Arg. v. Weltover, Inc., 504 U.S. 607, 614 (1992)
(“A foreign state engaging in ‘commercial’ activities does not

    to amount in controversy of any nonjury civil action against a
    foreign state as defined in section 1603(a) of this title as to any
    claim for relief in personam with respect to which the foreign
    state is not entitled to immunity either under sections 1605-1607
    of this title or under any applicable international agreement.
28 U.S.C. § 1330(a).
  3
    28 U.S.C. § 1604 (2006) states:
     Subject to existing international agreements to which the United
     States is a party at the time of enactment of this Act a foreign
     state shall be immune from the jurisdiction of the courts of the
     United States and of the States except as provided in sections
     1605 to 1607 of this chapter.
  4
    See 28 U.S.C. § 1606 (2006).
12722     CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
exercise powers peculiar to sovereigns; rather, it exercises
only those powers that can also be exercised by private citi-
zens.” (internal quotation marks and alterations omitted)); see
also Permanent Mission of India to the U.N. v. City of New
York, 551 U.S. 193, 200-01 (2007) (holding that a foreign
sovereign is not immune from an action for declaratory relief
regarding tax liens on the sovereign’s real property, and stat-
ing that “property ownership is not an inherently sovereign
function”); Weltover, 504 U.S. at 614 (holding that sovereign
immunity does not apply “when a foreign government acts,
not as a regulator of a market, but in the manner of a private
player within that market”).

   The FSIA “governs the types of actions for which foreign
sovereigns may be held liable in a court in the United States,”
Verlinden, 461 U.S. at 496-97, but it does not focus on inter-
national law claims. Rather, it “merely opens United States
courts to plaintiffs with pre-existing claims against foreign
states[.]” Altmann, 541 U.S. at 695; see also id. at 704 (Scalia,
J., concurring) (noting that plaintiff’s claims were based pri-
marily in California law and explaining that “the FSIA affects
substantive rights only accidentally, and not as a necessary
and intended consequence of the law”). The FSIA treats
claims arising under international law the same as claims aris-
ing under federal or state law, granting federal courts jurisdic-
tion over foreign sovereigns in circumstances that meet the
requirements of §§ 1605 to 1607, while granting immunity “in
those cases involving alleged violations of international law
that do not come within one of the FSIA’s exceptions.”
Amerada Hess, 488 U.S. at 439, 443 (holding that federal
courts lacked jurisdiction over a Liberian corporation’s suit
against Argentina for damage to an oil tanker during war
between Great Britain and Argentina, because the FSIA was
the sole source of jurisdiction over a foreign state, and it did
not authorize jurisdiction in that case); see also Saudi Arabia
v. Nelson, 507 U.S. 349, 361 (1993) (holding district court
lacked jurisdiction over claims against Saudi Arabia for
wrongful arrest, imprisonment, and torture because the “con-
           CASSIRER v. THYSSEN-BORNEMISZA COLLECTION               12723
duct boils down to abuse of the power of its police by the
Saudi Government, and however monstrous such abuse
undoubtedly may be, a foreign state’s exercise of the power
of its police has long been understood for purposes of the
restrictive theory as peculiarly sovereign in nature”).

   In short, the FSIA established clear and comprehensive
standards regarding the limited situations in which Congress
deemed it appropriate to allow plaintiffs to sue foreign sover-
eigns in federal courts. Plaintiffs may bring such suits only in
cases having a substantial connection to the United States and
involving claims relating to a sovereign’s private or commer-
cial activities. The purpose of this comprehensive framework
was to rectify the inconsistency and lack of uniformity that
had previously beleaguered litigants. The Supreme Court has
emphasized “the importance of developing a uniform body of
law in this area,” and that the FSIA’s “standards control in the
courts of the United States and of the States.” Verlinden, 461
U.S. at 489 (internal quotation marks omitted).5

                                    II

   Given Congress’s intent to establish a uniform and consis-
tent framework for jurisdiction over and litigation involving
foreign sovereigns, and given that Congress chose not to
include an exhaustion requirement in the FSIA, there appears
to be little room for federal courts to impose a new, judge-
made requirement on top of the statutory requirements already
in the FSIA itself. “[F]ederal courts are vested with a virtually
unflagging obligation to exercise the jurisdiction given them,”
McCarthy v. Madigan, 503 U.S. 140, 146 (1992) (internal
quotation marks omitted), and courts have no authority to
  5
   The Court has further explained that “Congress’[s] intention to enact
a comprehensive statutory scheme is also supported by the inclusion in the
FSIA of provisions for venue, 28 U.S.C. § 1391(f), removal, § 1441(d),
and attachment and execution, §§ 1609-1611.” Amerada Hess, 488 U.S. at
435 n.3.
12724     CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
devise an additional exhaustion requirement when a statute
clearly sets out the prerequisites for federal jurisdiction, see
Darby v. Cisneros, 509 U.S. 137, 138 (1993).

                               A

   In imposing a judge-made exhaustion requirement on liti-
gants in the FSIA context, the majority relies primarily on
cases addressing exhaustion of administrative remedies. Maj.
Op. at 12710-11 (citing McCarthy, 503 U.S. at 145; Coit
Independence Joint Venture v. FSLIC, 489 U.S. 561, 579
(1989); Patsy v. Bd. of Regents of Fla., 457 U.S. 496, 501
(1982); McGee v. United States, 402 U.S. 479, 483 n.6
(1971)). Because the reasoning in these cases is based on con-
siderations of separation of powers, administrative efficiency
and expertise, and other agency-related concerns, they pro-
vide little assistance in determining whether an exhaustion
requirement should be imposed in the FSIA context. See, e.g.,
McCarthy, 503 U.S. at 145 (“[T]he exhaustion doctrine recog-
nizes the notion, grounded in deference to Congress’[s] dele-
gation of authority to coordinate branches of Government,
that agencies, not the courts, ought to have primary responsi-
bility for the programs that Congress has charged them to
administer.”); accord McGee, 402 U.S. at 484 (noting that the
task for courts in deciding the applicability of the administra-
tive exhaustion requirement is “whether allowing all similarly
situated registrants to bypass the administrative avenue in
question would seriously impair [the agency’s] ability to per-
form its functions”) (internal quotation marks and modifica-
tions omitted).

   To the extent it is appropriate to look to these cases for
guidance, they do not support the majority’s conclusion.
Rather, they counsel exercising caution and considering care-
fully whether an exhaustion requirement is consistent with
congressional intent. In both McCarthy and Patsy, the
Supreme Court looked first for an indication that Congress
intended to impose exhaustion requirements upon plaintiffs.
            CASSIRER v. THYSSEN-BORNEMISZA COLLECTION                12725
See McCarthy, 503 U.S. at 144 (“[A]ppropriate deference to
Congress’[s] power to prescribe the basic procedural scheme
under which a claim may be heard in a federal court requires
fashioning of exhaustion principles in a manner consistent
with congressional intent and any applicable statutory
scheme.”); Patsy, 457 U.S. at 501-02 (“[T]he initial question
whether exhaustion is required should be answered by refer-
ence to congressional intent; and a court should not defer the
exercise of jurisdiction under a federal statute unless it is con-
sistent with that intent.”). The Court has rarely discerned such
an intent, and indeed has in general declined to require claim-
ants to exhaust administrative remedies when it is not
required by statute. See, e.g., Darby, 509 U.S. at 138 (holding
that courts may not impose a prudential exhaustion require-
ment on litigants under the Administrative Procedure Act
when “neither the statute nor agency rules specifically man-
date exhaustion as a prerequisite to judicial review.”); McCar-
thy, 503 U.S. at 149 (holding that a prisoner was not required
to exhaust the Bureau of Prisons’ administrative procedure
before making a Bivens claim for money damages); Coit, 489
U.S. at 565 (holding that creditors were not required to
exhaust the Federal Home Loan Bank Board’s administrative
claims procedure before bringing suit against a federal bank);
Patsy, 457 U.S. at 516 (holding that a plaintiff claiming dis-
criminatory treatment was not required to exhaust state
administrative remedies before bringing a § 1983 claim in
federal court).6
  6
    Only one of the cases cited by the majority held that a claimant must
exhaust administrative remedies before initiating suit in federal court, and
that case arose in the unique context of the federal Selective Service sys-
tem. McGee v. United States, 402 U.S. at 485. Before requiring exhaus-
tion, the Court undertook “a discrete analysis of the particular default in
question, to see whether there is a governmental interest compelling
enough to justify the forfeiting of judicial review.” Id. (internal quotation
marks omitted). In this context, the Court determined that a deliberate
flouting of the administrative processes would undermine “the scheme of
decisionmaking that Congress has created,” and “jeopardize the interest in
full administrative fact gathering and utilization of agency expertise.” Id.
at 484, 486; see also McKart v. United States, 395 U.S. 185, 195 (1969)
(“In Selective Service cases, the exhaustion doctrine must be tailored to
fit the peculiarities of the administrative system Congress has created.”).
12726     CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
   Nothing in these administrative law cases suggests that a
court should require exhaustion in the FSIA context, where
allowing plaintiffs immediate access to federal courts does not
raise any risk of undermining the Congressional scheme. To
the contrary, imposing an exhaustion requirement not contem-
plated by Congress is inconsistent with Congress’s intent to
have the FSIA’s “comprehensive jurisdictional scheme” pro-
vide litigants with “clear guidelines” that were previously
lacking. Altmann, 541 U.S. at 699, 700; see also Darby, 509
U.S. at 147 (refusing to impose additional exhaustion require-
ments under the APA, noting that doing so would “transform
[the APA provision] from a provision designed to remove
obstacles to judicial review of agency action into a trap for
unwary litigants.” (internal quotation marks omitted)). When
Congress seeks to create such uniformity and clear standards
for litigants, see Verlinden, 461 U.S. at 488, the administra-
tive law cases cited by the majority counsel that we should
defer to Congressional intent and decline to impose a new
exhaustion requirement that will create a trap for unwary
plaintiffs. Cf. El Paso Natural Gas Co. v. Neztsosie, 526 U.S.
473, 485-86 (1999) (holding that imposing a prudential
exhaustion requirement was inappropriate where Atomic
Energy Act gave district courts original jurisdiction over cer-
tain types of cases, and imposing such a requirement “would
invite precisely the mischief . . . that the Act sought to
avoid”).

                              B

  Nor is the majority’s assertion that Sarei compels us to
write an exhaustion requirement into the FSIA persuasive.
Maj. Op. at 12715-16; see Sarei v. Rio Tinto, PLC, 550 F.3d
822 (9th Cir. 2008) (en banc) (plurality op.). First, the lead
opinion in Sarei, which adopts the principle of prudential
exhaustion for purposes of the Alien Tort Statute (ATS), is a
plurality opinion that is not binding on subsequent panels. See
Nevius v. Sumner, 105 F.3d 453, 460 n.6 (9th Cir. 1996).
             CASSIRER v. THYSSEN-BORNEMISZA COLLECTION                12727
   Second, even as persuasive authority, Sarei is not on point.
In Sarei, the plaintiffs (who were aliens) brought a lawsuit
under the ATS charging a British corporation with violations
of customary international law regarding matters of universal
concern stemming from its operations in Papua New Guinea.
Sarei, 550 F.3d at 825-26.7 As noted by the plurality, this law-
suit had no nexus of any kind with the United States. Id. at
831. The Sarei plurality was concerned that the ATS gave
courts potentially sweeping jurisdiction over civil tort actions
raising customary international law claims that lacked any
nexus to the United States. Id. In order to cabin this supposed
limitless jurisdictional reach, the plurality adopted the
Supreme Court’s suggestion in Sosa v. Alvarez-Machain, 542
U.S. 692, 733 n.21 (2004), that federal courts consider adopt-
ing a prudential exhaustion requirement as a jurisdiction-
limiting principle in the appropriate circumstances. Sarei, 550
F.3d at 824. Sarei held that prudential exhaustion is appropri-
ate in cases “where the United States ‘nexus’ is weak” partic-
ularly “with respect to claims that do not involve matters of
‘universal concern.’ ” Id. at 831.

   The concerns expressed by the Sarei plurality are not at
issue in the FSIA context. There is no analogous concern
about unlimited jurisdiction due to the lack of a nexus with
the United States: Unlike the ATS (in which courts must
  7
   Specifically, the plaintiffs brought claims alleging:
      (1) crimes against humanity resulting from the blockade; (2) war
      crimes for murder and torture; (3) violation of the rights to life,
      health, and security of the person resulting from the environmen-
      tal damage; (4) racial discrimination in destroying villages and
      the environment, and in working conditions; (5) cruel, inhuman,
      and degrading treatment resulting from the blockade, environ-
      mental harm, and displacement; (6) violation of international
      environmental rights resulting from building and operating the
      mine; and (7) a consistent pattern of gross violations of human
      rights resulting from destruction of the environment, racial dis-
      crimination, and [Papua New Guinea] military activities.
      Sarei, 550 F.3d at 825-26.
12728       CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
create jurisdiction-limiting principles), the FSIA does not give
federal courts jurisdiction unless the claim has a nexus to the
United States as required by § 1605. In enacting the FSIA,
“Congress was aware of concern that our courts might be
turned into small international courts of claims, open to all
comers to litigate any dispute which any private party may
have with a foreign state anywhere in the world.” Verlinden,
461 U.S. at 490 (internal quotation marks and alteration omit-
ted). The FSIA “protect[s] against this danger not by restrict-
ing the class of potential plaintiffs, but rather by enacting
substantive provisions requiring some form of substantial
contact with the United States.” Id. (citing 28 U.S.C. § 1605).8
Although the Supreme Court recognized that the implications
of vast, unchecked federal jurisdiction under the ATS would
be “breathtaking,” Sosa, 542 U.S. at 736, these concerns are
simply not present under the FSIA.

   Moreover, the concern that jurisdictional overreaching
under the ATS could have a negative effect on foreign rela-
tions, see Sosa, 542 U.S. at 727, are not present in the FSIA
context. The FSIA’s jurisdictional reach is consistent with
that exercised by foreign nations over the United States.
Indeed, the Supreme Court noted that Congress “join[ed] the
majority of other countries by adopting the ‘restrictive theory’
of sovereign immunity[.]” Permanent Mission of India, 551
U.S. at 199; see also Alfred Dunhill of London, Inc. v. Repub-
lic of Cuba, 425 U.S. 682, 702 & n.15 (1976) (explaining that
   8
     The Supreme Court has acknowledged that certain provisions of the
FSIA do not (on their face) require a nexus to the United States. For exam-
ple, the Court explained that “Section 1605(a)(1), which provides that sov-
ereign immunity shall not apply if waived, may be seen as an exception
to the normal pattern of the Act, which generally requires some form of
contact with the United States.” Verlinden, 461 U.S. at 491 n.15. In noting
“[w]e need not decide whether, by waiving its immunity, a foreign state
could consent to suit based on activities wholly unrelated to the United
States,” id., the Court hinted that such a nexus might nevertheless be nec-
essary in order for a federal court to have jurisdiction over a foreign sover-
eign under the FSIA.
           CASSIRER v. THYSSEN-BORNEMISZA COLLECTION               12729
the United States adopted the restrictive view in part based
“on the fact that this approach has been accepted by a large
and increasing number of foreign states in the international
community,” and listing countries). Further, the Supreme
Court has recognized that “subjecting foreign governments to
the rule of law in their commercial dealings presents a much
smaller risk of affronting their sovereignty than would an
attempt to pass on the legality of their governmental acts.” Id.
at 703-04. Here, Cassirer’s case is a property dispute with
Spain in its role as a private party, not as a sovereign exercis-
ing power over its own citizens.9

   In sum, while the Sarei plurality strove to fill in both proce-
dural and substantive gaps in the ATS to cabin its potentially
unlimited jurisdiction and avoid impinging on relations with
foreign sovereigns, see Sosa, 542 U.S. at 727, applying the
FSIA’s clear language does not require the same creative
approach. In creating the FSIA’s comprehensive and detailed
scheme, Congress expressed its intent that foreign sovereigns
meeting the statutory criteria be subject to suit in federal
court, and did not invite us to read in anything more. See 28
U.S.C. § 1602 (“Claims of foreign states to immunity should
henceforth be decided by courts of the United States and of
the States in conformity with the principles set forth in this
chapter.” (emphasis added)); Amerada Hess, 488 U.S. at 434
(concluding that “the text and structure of the FSIA demon-
strate Congress’[s] intention that the FSIA be the sole basis
for obtaining jurisdiction over a foreign state in our courts”
(emphasis added)).
  9
    Contrary to the majority’s assertion, Cassirer does not bring claims
“based on non-domestic, international law,” Maj. Op. at 12715 n.20, but
rather brings state common-law claims of conversion. Indeed, allegations
similar to those in Cassirer’s complaint have been made, and adjudicated,
in lawsuits between two private persons. See, e.g., DeWeerth v. Baldinger,
836 F.2d 103 (2d Cir. 1987) (painting owner’s heir brought conversion
suit against good-faith purchaser for return of oil painting by Claude
Monet, allegedly stolen during the Second World War).
12730    CASSIRER v. THYSSEN-BORNEMISZA COLLECTION
                             III

   Nothing in the statutory language, history, or the Supreme
Court’s interpretation of the FSIA suggests that we should
read an exhaustion requirement into the statute. Doing so will
tend to defeat Congress’s goal of achieving consistency and
uniformity in suits against foreign sovereigns. The concerns
addressed by the Sarei plurality are entirely distinguishable,
and in any event, the plurality’s decision to write an exhaus-
tion requirement into the ATS is not binding on us. There is
no need to create judge-made law in this context, and there-
fore, I would refrain from doing so. I respectfully dissent.